WIGGINTON, Judge.
This case comes to us on appeal pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Having reviewed the entire record, we find no reversible error. The trial court did not err in denying appellant’s motions for judgment of acquittal, there being ample evidence to present a jury question. The trial court’s denial of appellant’s motion for continuance did not prejudice appellant, for the alibi witness who threatened not to appear at trial did appear and testify on behalf of appellant. Finally, the trial court did not commit reversible error in not admitting into evidence certain medical documents. The final judgment of conviction and sentence is therefore AFFIRMED.
MILLS and ERVIN, JJ., concur.